DocuSign Envelope ID: 78F7D5CD-05D8-4EA1-B4DF-9ECE0DC57160



Exhibit 10.31


Purchaser Agreement
Forrester Research, Inc.



This Purchase Agreement will remain in effect from 1/4/2016 through 1/3/2017,
and is governed by and made a part of the Master Agreement previously concluded
between Forrester Research, Inc. and/or one of its Affiliates ("Forrester") and
the undersigned Forrester client or one of its Affiliates ("Master Agreement"). 
To the extent the client named below ("Client") or a Forrester entity signing
this Purchase Agreement is an Affiliate of a counterparty to the Master
Agreement, Client or the Forrester entity signing this Purchase Agreement, as
applicable, hereby agrees to be subject to the terms and conditions of the
Master Agreement for purposes of this Purchase Agreement to the same extent as
if Client or such Forrester entity were the counterparty thereunder.  The
parties agree that various Forrester Affiliates may assist in the provision of
products or services under this Purchase Agreement, provided that Forrester
Research, Inc. shall remain primarily liable to Client for fulfillment of any
products or services provided within the United States and Forrester Switzerland
GmbH shall remain primarily liable to Client for fulfillment of any products or
services provided outside the United States. Any changes to this Purchase
Agreement must be agreed upon in writing.


Client Information (Ship to address on invoice)
Invoice Information (Bill to address on invoice)
Company: McorpCX, Inc
Name:        Lynn Davison
Address:  201 Spear St Ste 1100
San Francisco, CA USA 94105-6164
Email:         ldavison@mcorp.cx
Phone:       (415) 526-2653
Company:                                McorpCX, Inc
Name:                                       Lynn Davison
Address: 201 Spear St Ste 1100
San Francisco, CA USA 94105-6164
Email:       ldavison@mcorp.cx
Phone:     (415) 526-2653
PO#:
Invoice(s) will show information exactly as it appears above. Initial here
confirming all information is correct.
       



Client agrees to purchase the following products and services from Forrester
Research, Inc.
 
Number
 
Product or Services
     
1
 
Emerging Tech RoleView MEMBER - Forum Seat for Member
     
1
 
Emerging Tech RoleView MEMBER - M&S RoleView License



Comments



EMERGING TECH-M&S MEMBER:  Each Emerging Tech-M&S Member License purchased
hereunder is a User License that entitles its holder to: (a) access the M&S
Research Content and TI Research Content in accordance with the Master
Agreement; (b) unlimited Analyst Inquiry with the Forrester analysts producing
the M&S Research Content and TI Research Content; (c) participation in Forrester
Webinars with the Forrester analysts producing the M&S Research Content and TI
Research Content held during the term of this Purchase Agreement; (d) Research
Inquiry; and (e) Click and Share.


DEFINED TERMS:


M&S RESEARCH CONTENT:   M&S Research Content is the portion of Forrester's
written research delivered via www.forrester.com that is targeted specifically
to professionals working in Marketing and Strategy roles within their
organization.


TI RESEARCH CONTENT:  TI Research Content is the portion of Forrester's written
research delivered via www.forrester.com that is targeted specifically to
professionals working in Technology Industry roles within their organization.


ANALYST INQUIRY:  Analyst Inquiry entitles the licensed user to request e-mail
responses from the specified Forrester analysts and schedule one-on-one
telephone meetings with such Forrester analysts at mutually agreed-upon times
for periods not to exceed thirty (30) minutes per meeting. Analyst Inquiries
should be based on Forrester's written research. All Analyst Inquiry res ponses
are for Client's internal business use only.




Version 5/10/2013 Swiss.
Quote:  Q-00026552
Price List:  USA_USD_April_2015
Page

--------------------------------------------------------------------------------

DocuSign Envelope ID: 78F7D5CD-05D8-4EA1-B4DF-9ECE0DC57160





Account Name: McorpCX, Inc
Forrester Contact: Scott Nestor





RESEARCH INQUIRY:   Research Inquiry allows licensed users to obtain answers
regarding Forrester's research from Forrester's Research Inquiry team.


CLICK AND SHARE:  Click and Share allows the licensed user to share up to four
(4) separate documents from the specified Research Content with up to four (4)
non-licensed individuals during the term of this Purchase Agreement using the
Click and Share function on Forrester's website.  Click and Share is in addition
to any other rights granted to Client under this Purchase Agreement or the
Master Agreement.












 
 
 
 
 

 



--------------------------------------------------------------------------------

[image00003.jpg]


Version 5/10/2013 Swiss.
Quote:  Q-00026552
Price List:  USA_USD_April_2015
Page 2

--------------------------------------------------------------------------------

DocuSign Envelope ID: 78F7D5CD-05D8-4EA1-B4DF-9ECE0DC57160





Account Name: McorpCX, Inc
Forrester Contact: Scott Nestor





Fees and Payment Terms



Client agrees to pay Forrester Research, Inc. the amount of $ 23,000.00 for the
products and/or services specified above. Client agrees to pay any sales, use or
other tax that may be applicable. Client will be responsible for all
travel-related expenses (hotel, airfare, taxi/car, and meals). Payment terms are
net cash within thirty (30) days upon the following invoice schedule:


$11,500.00 upon signature date
$11,500.00 upon invoice dated 4/4/2016


Forrester Research, Inc. will not compensate or carry over credit for Products
or Advisory Services not used during the term of this Purchase Agreement. All
invoices are payable in U.S. Dollars.


This Purchase Agreement and the Master Agreement referenced herein shall be the
complete agreement between Forrester and Client regarding the subject matter
hereof and supersede all proposals (other than proposals expressly referenced
herein), prior negotiations, agreements and understandings with respect thereto
whether oral or written.


McorpCX, Inc
Forrester Research, Inc.
 
Tax ID #: 04-2797789
Signature:
 
Signature:
 
Name:     Lynn Davison
Name:
Title:       CEO
Title:
Date:
Date:

 


Forrester Switzerland GmbH
VAT ID #: CHE-110.598.462 MWST
Signature:
 
Name:
Title:
Date:

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

[image00003.jpg]
Versopm 5/10/2013 Swiss.
Quote:  Q-00026552
Price List:  USA_USD_April_2015
Page 3

--------------------------------------------------------------------------------



 
[image2.jpg]


Certificate Of Completion
   
Envelope Id: 78F7D5CD05D84EA1B4DF9ECE0DC57160
 
Status: Sent
Subject: Forrester Documents for Mcorp.CX DocuSign Signature
   
Source Envelope:
   
Document Pages: 3
Signatures: 3
Envelope Originator:
Certificate Pages: 2
Initials: 0
Scott Nestor
AutoNav: Enabled
 
60 Acorn Park Drive
EnvelopeId Stamping: Enabled
 
Cambridge, MA 02140
Time Zone: (UTC-08:00) Pacific Time (US & Canada)
 
snestor@forrester.com
   
IP Address: 96.43.147.8



Record Tracking
   
Status: Original
Holder:  Scott Nestor
Location:  DocuSign
12/30/2015 3:30:37 PM
snestor@forrester.com
 



Signer Events
Signature
Timestamp
     
Lynn Davison
ldavison@mcorp.cx
COO
McorpCX
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
Not Offered
ID:
 
Sent: 12/30/2015 3:33:55 PM
Viewed: 12/30/2015 3:38:08 PM
 
     
Contracts
contracts@forrester.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
Not Offered
ID:
         
Michael Doyle
forresterinc@forrester.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
Not Offered
ID:
         
Declan Falvey
forrestergmbh@forrester.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
Not Offered
ID:
   





In Person Signer Events
Signature
Timestamp
Editor Delivery Events
Status
Timestamp
Agent Delivery Events
Status
Timestamp
Intermediary Delivery Events
Status
Timestamp






--------------------------------------------------------------------------------





Certified Delivery Events
Status
Timestamp
Carbon Copy Events
Status
Timestamp




     
Scott Nestor snestor@forrester.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
Not Offered
ID:
         
Contracts Repository outgoingcontracts@forrester.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
Not Offered
ID:
   





Notary Events
 
Timestamp
Envelope Summary Events
Status
Timestamps
Envelope Sent
Hashed/Encrypted
12/30/2015 3:33:55 PM
















